Citation Nr: 1514457	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-31 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee.

2.  Entitlement to a rating in excess of 10 percent for service-connected osteoarthritis of the left knee (previously identified as degenerative joint disease; hereinafter, "left knee disorder") prior to September 12, 2011; a rating in excess of 20 percent prior to June 30, 2014; and to a rating in excess of 30 percent thereafter.

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to October 1971 and from June 1973 to April 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board acknowledges that the Veteran did not formally perfect an appeal to the denial of TDIU due to service-connected disability.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Board finds that the TDIU claim is part of the appeal pursuant to the holding in Rice, and must be considered in future adjudication(s) of this appeal.

The Board also acknowledges that the RO determined the Veteran had submitted new and material evidence to reopen his right knee claim, and adjudicated the merits of the underlying service connection claim.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2015.  A transcript of this hearing is of record.

For the reasons addressed in the REMAND portion of the decision below, the Veteran's left knee and TDIU claims are REMANDED to the Agency of Original Jurisdiction (AOJ).

As an additional matter, the Board notes that a February 2015 rating decision proposed to sever service connection for the Veteran's major depressive disorder.  Although the Veteran expressed disagreement with the severance at his March 2015 hearing, the record available for the Board's review does not reflect service connection has actually been severed for such disability.  Therefore, the Board does not have jurisdiction to address this claim.  Nevertheless, the Veteran's expressed disagreement with the proposed action is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Service connection was previously denied for a right knee disorder by rating decisions promulgated in January 2007, June 2008, and October 2008.  The Veteran was informed of these decisions, including his right to appeal, and did not appeal.

2.  The evidence received since the last prior denial of service connection for the right knee was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

3.  The competent medical and other evidence of record reflects it is at least as likely as not the Veteran's current degenerative joint disease of the right knee is secondary to his service-connected left knee.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen the claim of entitlement to service connection for a right knee disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for a grant of service connection for degenerative joint disease of the right knee as secondary to the service-connected left knee are met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The Veteran has also contended that his current right knee disorder is secondary to his service-connected left knee.  Under the law, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service connection was previously denied for a right knee disorder by rating decisions promulgated in January 2007, June 2008, and October 2008.  The Veteran was informed of these decisions, including his right to appeal, and did not appeal.  Further, the record does not reflect new and material evidence was physically or constructively of record within the appeal period of the last prior denial.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, these decisions are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

In this case, the evidence added to the record since the last prior denial includes a private medical statement dated in August 2010 from a Dr. Lilly to the effect the Veteran's current degenerative joint disease of right knee was secondary to his left knee.  No such evidence was of record at the time of the last prior denial, and goes to the basis for that denial.  Further, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the Board finds that evidence received since the last prior denial of service connection for the right knee was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Accordingly, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of this appeal does not end with the determination new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence submitted to reopen is true without regard to the other evidence of record no longer applies.

As already noted, the Veteran essentially contends his current right knee disorder is secondary to his service-connected left knee, to include at his March 2015 hearing.  However, the effect one disability has upon another involves complex medical issues which generally require competent medical evidence to resolve.  Moreover, this finding is supported by Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010) in which the United States Court of Appeals for the Federal Circuit (Federal Circuit) held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

As already noted, the August 2010 private medical statement from Dr. Lilly provides an opinion that the right knee is secondary to the left knee.  In addition, VA examinations conducted in January 2009 and August 2010 contain opinions against the right knee being secondary to the left knee.

The Board notes that nothing in the record causes it to doubt the qualifications of Dr. Lilly or the VA examiners to provide a competent medical opinion.  The Board acknowledges that the RO gave greater weight to the VA examiners' opinions, in part, because Dr. Lilly did not address a documented post-service right knee injury in his opinion.  However, treatment records were received from Dr. Lilly that cover a period of years.  Moreover, treatment records from June 2004 reflect it was Dr. Lilly who referred the Veteran for treatment of his post-service right knee injury at that time.  As such, he was clearly aware of the post-service right knee history.  Further, it is noted that the VA examiners' opinions did not explicitly address the issue of secondary aggravation.  Moreover, all of these medical clinicians provided stated rationale in support of their respective opinions which appear consistent with the other evidence of record.  Consequently, it appears this evidence is in equipoise on the issue of secondary service connection.

The Board further notes that the law mandates resolving all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107, an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.

In view of the foregoing, the Board finds that the competent medical and other evidence of record reflects it is at least as likely as not the Veteran's current degenerative joint disease of the right knee is secondary to his service-connected left knee.  Therefore, service connection is warranted for the right knee.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for a right knee disorder, the claim is reopened.  

Service connection for degenerative joint disease of the right knee as secondary to the service-connected left knee is granted.


REMAND

For the reasons stated above, the Board has determined that service connection is warranted for the Veteran's right knee.  However, the Board is precluded from assigning the initial rating or effective date in the first instance.  This development may affect whether the Veteran is entitled to a TDIU.  As such, these issues are inextricably intertwined, and the Board must defer adjudication of the Veteran's TDIU claim until this development has been completed.

The Board also notes that, in addition to the knees, the Veteran is service-connected for major depression (although the February 2015 rating decision did propose to sever service connection for this disability) evaluated as 70 percent disabling; and scars, evaluated as noncompensable (zero percent).  In any event, the Board finds that a competent medical examination and opinion is required in this case to address the aggregate effect of the Veteran's service-connected disabilities on his employability.  Such an examination would undoubtedly include findings as to the current symptomatology of the left knee, which would be relevant for resolution of that increased rating claim.  Therefore, the Board will also defer adjudication of the left knee claim until this development is completed as well.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his knee and major depression since September 2013.  Even if the Veteran does not respond, determine if there are any outstanding VA treatment records for the pertinent period.  

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his knee and major depression symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected disabilities in regard to his TDIU claim.  The claims folder should be made available to the examiner for review before the examination.

Regarding the physical examination findings of the service-connected knees, it is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the October 2013 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


